Mrs. Rossiter, owing Higley a sum of money for building a bouse, brought ber petition against bim and several others who were bis creditors, and paid the money into court upon a consent order requiring defendants to interplead and set up their claims, and providing that the respective liens should attach to the fund in court. Bell & Son and others claimed liens for material furnished to Higley in erecting the house, which liens had not been foreclosed. Gunn, agent, claimed under an execution against Higley, upon which a garnishment had.been served upon Rossiter. He moved that the fund be paid upon his claim (after paying cost), on the ground that Higley was not a party to the case before the court, as the original papers showed no service on him. The attorneys for Bell & Son and other lien claimants stated that Higley, fully understanding that they represented these parties, employed them to represent him, saying he had no fight to make on their other clients but desired to see their claims paid; that these attorneys had since represented him, and when the consent order was taken, appeared for him and disputed with plaintiff’s attorneys as to the amount to be paid into court, finally agreeing upon the same; and that it was only through oversight that their names were not signed to the order. They offered to acknowledge service for him, and did so in open court, upon the *644interventions filed by their other clients, waiving notice, etc. The, court granted the motion of Gunn, agent, and Bell & Son excepted.
M. D. Jones, A. Dasher and J. IT. Blount, Jr., for plaintiffs in error.
Hardeman, Davis & Turner, Ryals & Stone, Freeman & Griswold and Dessau & Hodges, contra.